Citation Nr: 1509620	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  94-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

1.  Entitlement to a clothing allowance for the periods beginning August 1, 2011, and concluding on July 31, 2013.  

(The issues of entitlement to service connection for a right great toe disability, for diabetes mellitus, for allergic rhinitis, and for prostate/bladder disorder; in addition to entitlement to higher ratings for service-connected erectile dysfunction, for low back disability, for bilateral knee disability, and for bilateral hip disability; as well as entitlement to certificates of eligibility for financial assistance on the purchase of an automobile and/or adaptive equipment, and for assistance in acquiring specially adaptive housing and/or a certificate of home adaptation grant, are addressed in a separate decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini

INTRODUCTION

The Veteran had active military service from June 1978 to December 1980.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following March 2013 and December 2013 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.  

With respect to the above, following the March 2013 decision, the Veteran filed a notice of disagreement (NOD) in April 2013 and the VAMC Bay Pines issued a statement of the case (SOC) later that same month.  The Veteran filed a VA Form 9 (Appeal to Board of Veterans' Appeals) in May 2013.  Also, following the December 2013 decision, the Veteran filed an NOD in February 2014 and the VAMC Bay Pines issued an SOC in September 2014.  The Veteran filed a VA Form 9 in October 2014.  

The Board notes that according to the April 2013 and February 2014 SOCs, the VAMC Bay Pines received the Veteran's claims in May 2012 and April 2013, respectively.  As the May 2012 application was filed within one year of August 1, 2011, the application encompasses a claim for a clothing allowance for the year beginning August 1, 2011, and concluding on July 31, 2012.  See 38 C.F.R. § 3.810(c) (2014).  Likewise, as the April 2013 application was filed within one year of August 1, 2012, that application encompasses a claim for a clothing allowance for the year beginning August 1, 2012 and concluding July 31, 2013.  Id.  Recharacterization of the issue on appeal with greater specificity comports with the applicable law.  See 38 C.F.R. § 3.810(c)(1) (the one year period for filing an application for clothing allowance includes the anniversary date (August 1) and terminates on July 31 of the following year; an application filed more than one year after the anniversary date for which entitlement is initially established will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided it is filed within one year of such date).  As noted above, the Veteran filed for clothing allowances in May 2012 and in April 2013. 

Otherwise, in February 2014 the Board remanded the Veteran's claim for a clothing allowance (for the year beginning August 1, 2011, and concluding on July 31, 2012) to schedule a requested Board hearing.  The Veteran failed to report for the scheduled July 2014 hearing.  The Veteran subsequently perfected an appeal for a clothing allowance (for the year beginning August 1, 2012 and concluding July 31, 2013) in October 2014 and again requested a Board hearing.  He subsequently withdrew that request in December 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's service-connected conditions include disabilities of the lumbar spine, of the knees, of the ankles, as well as pseudofolliculitis barbae (PFB) (a skin condition affecting the Veteran's face and neck).  

A VETSNET award leger reflects that the Veteran was awarded one clothing allowance effective August 1, 2011 ($741.00) (identified as eligibility year 2012) and also one clothing allowance effective August 1, 2012 ($753.00) (identified as eligibility year 2013).  The Veteran has argued that he is entitled to multiple clothing allowances based on the effects of braces he wears on his back, knees, and ankles as well as topical medications he uses to treat his PFB.  Also, the Veteran has contended that use of his wheelchair results in more than normal wear of his shirts and pants, and that topical medication used for his PFB has permanently stained his shirts and, apparently, other outer garment clothing.  

A review of the evidence does reflect that the Veteran uses a wheelchair.  He also uses a cane when he feels strong enough to ambulate slowly.  

In VHA Handbook 1173.15 (Clothing Allowance Benefit), a copy of which the Veteran was provided in April 2013, a clothing allowance may be authorized for veterans who wear braces, rigid spinal braces, rigid cervical braces, or who use wheelchairs, crutches, rigid orthotics and/or ankle and/or foot orthosis (AFOs), ileostomy and colostomy appliances or similar devices, or who use certain skin medications and/or ointments.  A VA prosthetic representative and/or designated physician must determine that use of the device or skin medication is medically prescribed, and that any device qualifies as a prosthetic or orthopedic appliance.  A determination must also be made as to whether the device or skin medication tends to wear out, tear, or cause irreparable damage to a veteran's clothing, to include whether a veteran uses the device or skin medication with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.  If it cannot be determined from the veteran's records that all preceding conditions have been met, an examination and/or evaluation is required.  

In VA's Application for Annual Clothing Allowance (VA Form 10-8678), it is noted that clothing such as shirts, blouses, pants, skirts, shorts and similar garments permanently damaged by qualifying appliances and/or medications are considered in clothing allowance decisions.  Shoes, hats, scarves, underwear, socks, and similar garments are not included.  

The Veteran identified in his VA application for clothing allowance that he was using/prescribed Clindamycin (phosphate) topical gel to treat his PFB.  A review of medical literature does reflect that this topical medication is used to treat skin conditions (e.g. acne).  Medical literature also instructs users to avoid getting Clindamycin on their hair or clothing as the drug may bleach hair or color fabric.  

With respect to evidence that the Veteran is prescribed Clindamycin (and/or Vanicream UPC, also identified as being used by the Veteran), the Veteran's VA outpatient treatment notes do not reflect any such prescription and the Veteran declined to be evaluated during a scheduled August 2013 VA skin examination.  Otherwise, an earlier June 2012 letter from D. Esquerra, DO, of Bay Dermatology, noted that the Veteran suffered from chronic, severe folliculitis of the nape of the neck, beard, and chin area.  Dr. Esquerra commented that the condition was quite disabling and caused discomfort and ruined the Veteran's clothing.  There is no reference in Dr. Esquerra's letter to the Veteran having been prescribed Clindamycin or other prescription medication, or how long the Veteran had been using such medication.  Additionally, in a May 2014 examination report from C. Osuji, DO, the Veteran's medications were noted as including Clindamycin.  There is no indication that Dr. Osuji, who is not the Veteran's treating physician, had actually prescribed the medication as compared to the Veteran's apparent reporting of using Clindamycin and other noted medications.  

In the above evaluation of the Veteran's claim for a clothing allowance, the VAMC Bay Pines reported that there were no qualifying medications per VA's "CPRS" (computerized patient records system).  The June 2012 statement from Dr. Esquerra was submitted to the RO.  It does not appear that the VAMC Bay Pines actually reviewed the letter as there is no reference to the letter in either the April 2013 or September 2013 SOCs.  

With respect to the braces used by the Veteran for his low back, knees, and ankles (reportedly prescribed by the VA in August 2012), the VAMC Bay Pines reported that the Veteran's back brace was flexible, the knee braces were elastic wrap around, and the ankle braces were of a non rigid type.  As such, the braces were not qualifying appliances (e.g. rigid spinal brace).  (Parenthetically, as noted above, the Veteran has been granted single clothing allowances for the 2012 and 2013 periods based on his being prescribed a wheelchair.)

Regarding evidence that the Veteran's clothes are affected by his appliances, the Veteran submitted digital photos of articles of clothing (e.g. shirt, what looks to be a sports coat/jacket) that had been damaged.  He also submitted digital photos of the elastic braces, as well as what appears to the Board a back corset possibly containing supportive rods.  The Veteran has contended that he prefers the back corset to the elastic back brace as it offers better support for his low back.  It is not clear whether this back corset (if that is what the digit photo depicts) is or was a prescribed appliance.  Of note, a July 2012 prescription form signed by K. Powers, DO, appears to list non-rigid braces for the Veteran's orthopedic disabilities to include "back brace [without] rods."  [Parenthetically, the "without" is written in medical abbreviation form, i.e. the letter "s" with a horizontal line on top of the "s".]  

Otherwise, in an April 2013 statement, the Veteran commented, in particular:

As I have explained to the women [sic] who called my house to come in with any worn clothing, I explain[ed] to her that please do not waste my time[.]  I believe I have more than enough information for your office to make a just and reasonable decision concerning my claimed [sic].  

My wife and I was [sic] in the [VAMC Bay Pines prosthetic office] as it was explained that the orthopedic devices that I wear does [sic] not qualified [sic].  This I disagree.  I have added to the files pictures of what my wife found left in our home concerning worn out clothing, such as pants at the knee caps, shirts were [sic] there is stain that do not come out by dry cleaning.  

An April 11, 2013 VA outpatient prosthetic note documents that the Veteran presented photos of stained clothing and that he was provided a copy of VHA HANDBOOK 1173.15.   

The Veteran has been placed on notice of what he needs to substantiate his claims for clothing allowances for the periods beginning August 1, 2011, and concluding on July 31, 2013.  In this regard, the evidence must show that a medication prescribed to treat the Veteran's PFB is irreparably damaging his clothes.  The Veteran has presented digital photos of a shirt and what appears to be a sports jacket that reportedly have been damaged.  It is not clear why the Veteran did not present the damage clothing, shown in the April 2013 digital photos, to the VA prosthetic representative instead of providing photos of the clothing.  

In the present case, while the Veteran appears to be using a prescribed medication for his PFB, there is no medical evidence of such a prescription (doctor's note/statement or a copy of a prescription form) associated with the claims folder.  As noted above, neither the Veteran's VA records nor the statement from Dr. Esquerra of Bay Dermatology identify a prescribed skin medication, although Dr. Esquerra's letter does imply such use.  The unfavorable determination of the VAMC Bay Pines noted a lack of a qualified prescribed medication.  Based on the evidence of record, and not otherwise being privy to any conversation between the VAMC Bay Pines and the Veteran, it appears to the Board that the Veteran is not necessarily aware of the need to submit evidence (prescription form, clinician's statement identifying medication) documenting his used of a prescribed medication that damages or ruins his clothing.  The VAMC Bay Pines determination appears based only on the lack of evidence documenting such use, not necessarily that the digital photos submitted by the Veteran were insufficient to support evidence of damaged clothing.  
Therefore, it would be helpful to the Board if the VAMC Bay Pines notified the Veteran to submit medical evidence (e.g. a statement from Dr. Esquerra or other physician, and/or prescription form) documenting a prescribed medication (e.g. Clindamycin) he uses to treat his service-connected PFB and which damages his clothing.  The medical evidence should also document the duration of such usage.  If such evidence is received, the VAMC Bay Pines should make a determination as to whether such medication damages a distinct article of clothing or outer garment (i.e. shirts, jackets, etc.) under 38 C.F.R. § 3.810(a)(1), (2), (3).  

Additionally, in light of the development above, the Veteran is also encouraged to submit evidence to the VAMC Bay Pines that he was medically prescribed a corset-type back brace that employs metal or hard plastic rods.  As noted above, a July 2012 prescription form signed by Dr. Powers appears to identify the Veteran's use of a back brace without rods.  

The Board notes that the duty to assist is not always a one-way street, and the Veteran has an obligation to assist in the adjudication of his claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC Bay Pines should notify the Veteran to submit medical evidence (e.g. a statement from Dr. Esquerra or other physician, and/or a prescription form) documenting his use of a prescribed medication to treat a service-connected condition such as psuedofolliculitis barbae.  The evidence should include how long such prescription has been in effect and whether such medication (e.g. Clindamycin) can damage clothing.  

The Veteran should also be invited to submit evidence to the VAMC Bay Pines that he was medically prescribed a corset-type back brace that employs metal or hard plastic rods.  (Parenthetically, a July 2012 prescription form signed by Dr. Powers appears to identify the Veteran's use of a back brace without rods).  

2.  Thereafter, the VAMC Bay Pines should re-adjudicate the issues on appeal as are listed on the title page of this Remand in accordance with 38 C.F.R. § 3.810(a)(1), (2), (3) (2014).  Such readjudication should include consideration of the June 2012 letter from D. Esquerra, DO, of Bay Dermatology and any evidence received from the Veteran.  

(In readjudicating the Veteran's appeal, it would be helpful to the Board if the VAMC Bay Pines identified each article of clothing for which the Veteran is seeking a clothing allowance and its determination with regarding to such article of clothing.  If needed, the Veteran should be contacted to clarify the specific articles of clothing for which he seeks a clothing allowance.)

If any benefit sought is denied, the Veteran and his representative (Disabled American Veterans) must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


